Citation Nr: 1440205	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  08-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) (previously rated as major depressive disorder).

4.  Entitlement to separate ratings for psychiatric disabilities.

5.  Entitlement to a total disability rating based upon individual unemployability due to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to January 2001. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran testified during a Travel Board hearing, and a transcript of that hearing is of record.  In July 2011, the Board remanded this matter for additional development.

In a September 2012 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for PTSD and assigned an increased 70 percent rating, effective August 16, 2011, for the Veteran's recharacterized psychiatric disability of PTSD, previously rated as major depressive disorder.  While the Veteran filed an untimely notice of disagreement with the effective date assigned for the increased 70 percent rating, the Board points out that entitlement to a rating in excess of 50 percent for the period prior to August 16, 2011, (or, i.e., entitlement to an effective date earlier than August 16, 2011, for a higher 70 percent rating), is part of the current increased rating claim on appeal, and a notice of disagreement with the effective date for the staged rating is not necessary in this instance.  

As a final introductory matter, the Board notes that, although entitlement to a TDIU was previously denied by the Board in a July 2011 decision, the Veteran has since asserted that he is unemployable due to his psychiatric disability.  Thus, the issue of a TDIU due to service-connected psychiatric disability has been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudication of the Veteran's claims on appeal.

Regarding the increased rating claim for his psychiatric disability and the claim for separate ratings for his psychiatric disability, the Board finds that remand is necessary for a new examination and addendum opinion, as the accuracy of the August 2011 VA examination upon which service connection for PTSD was based, is questionable.  Specifically, the August 2011 VA examiner diagnosed PTSD based on the single reported stressor of "witnessing the death of a friend" in service.  However, as noted by the Board in its prior remand directives, and as expressly noted in the service treatment records, the Veteran did not actually witness the death of his friend.  Thus, the diagnosis of PTSD was not based on an accurate factual predicate.  The Board also questions the reliability of the symptoms reported by the Veteran, as some appear to be contradicted by the evidence of record.  For example, while the examiner noted the presence of panic attacks more than once a week, VA treatment notes are silent for evidence of weekly panic attacks, or even at all.  Given the questionable reliability of the August 2011 VA examination, including the diagnosis of PTSD, the Board finds that a new examination is necessary.

Next, pertaining to the service connection claims the Board finds that new opinions are necessary.   First, an addendum opinion is necessary to address whether sleep apnea as likely as not arose in service or is otherwise related to service.  That opinion was specifically requested by the Board in its prior remand directives, but not obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, in an April 2014 written brief, the Veteran's representative argued that the Veteran's sleep apnea is secondary to his psychiatric disability.  As such, on remand, the examiner should also offer an opinion on whether the Veteran's psychiatric disability caused or aggravates his sleep apnea.

Second, an addendum opinion is necessary regarding hypertension, as the Veteran's service representative, in the April 2014 brief, referenced an article in support of an association between PTSD and high blood pressure.  Additionally, during VA treatment, the Veteran alleged a correlation between his psychiatric disability and his blood pressure.  Given that the Veteran has since been diagnosed with and service connected for PTSD, albeit based on a questionable examination, the Board finds that an addendum opinion is necessary. 

Regarding the issues of entitlement to a TDIU due to his psychiatric disability, the Board notes that although the Veteran reported in his October 2012 claim that he was fired in April 2010, an earlier statement from the Veteran indicates he was fired in April 2011.  A private hospital report from February 2011 suggests he was still employed at that time.  Although the Veteran alleges he was fired as a result of his psychiatric disability, the Board notes that his February 2011 hospitalization was contemporaneous with having law enforcement officers come to his home and confiscate his computer for suspicion of child pornography.  As he was apparently fired shortly thereafter, a question as to the basis for the termination of his employment has been raised.  Accordingly, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and appropriate development to his prior employer, Jackson County, Florida, Board of Commissioners, should be undertaken.  Moreover, notice pursuant to the Veterans Claims Assistance Act should be provided concerning his claim for a TDIU due to psychiatric disability.  

Finally, relevant ongoing medical records should also be requested, to include any relevant medical records from the correctional facility in which the Veteran is currently residing.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, as the Veteran asserts he is disabled due to his service-connected disabilities and has applied for SSA disability benefits, relevant records should be requested from the SSA.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the Veteran concerning  a claim for TDIU due to his psychiatric disability.  Additionally, send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.  Appropriate development to the Veteran's former employer, the Jackson County, Florida, Board of Commissioners, should also be undertaken

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for any psychiatric disability, hypertension, or sleep apnea, to include records from the Florida Department of Corrections, Northwest Florida Reception Center.  After securing the necessary release, the AOJ should obtain any records which are not duplicates of those already contained in the claims file.   

Additionally, obtain VA treatment records from the Biloxi and Pensacola VA medical facilities dating since August 2012. 

3.  Contact the SSA and obtain a copy of any decision regarding a claim for disability benefits and all medical records used to make the decision.

4.  Return the claims file to the examiner who conducted the June 2009 hypertension examination and who provided the September 2009 and August 2011 opinions, if available.  Following review of the claims folder, the physician should provide an opinion concerning whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected psychiatric disability caused his hypertension.  If not, the examiner should opine whether the Veteran's psychiatric disability permanently worsened the underlying hypertension beyond natural progression (as opposed to temporary exacerbations or flare-ups of symptoms).  If the hypertension was permanently worsened beyond natural progression (aggravated) by the psychiatric disability, the examiner should quantify, if possible, the extent to which the disability was aggravated. 

The rationale for any opinion expressed should be set forth.  The examiner should address the literature reference in support of the contention that his hypertension is aggravated by his psychiatric disability, to include PTSD.  If the examiner determines that a physical examination is necessary to provide the requested information, one should be scheduled, if possible.  If the original examiner is not available, the claims file should be forwarded to another physician to obtain the requested opinions. 

5.  Send the claims file to the VA examiner who provided the August 2011 addendum pulmonary opinion for review, if available.  If the original examiner is not available, the claims file should be forwarded to another examiner with similar qualifications to obtain the requested opinions.  Following review of the claims folder, the physician should provide the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea arose in service or is otherwise related to service? 

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected psychiatric disability caused the underlying sleep apnea?

c.  If not related to service or caused by the psychiatric disability, does the Veteran's PTSD and major depressive disorder permanently worsen the underlying sleep apnea beyond natural progression (as opposed to temporary exacerbations of symptoms)?  If the sleep apnea was permanently worsened beyond natural progression (aggravated) by the service-connected psychiatric disability, the examiner should quantify, if possible, the extent to which the disability was aggravated.    

The rationale for any opinion expressed should be set forth.

6.  Schedule the Veteran for a VA mental health examination, if possible, to determine the current nature and severity of the Veteran's psychiatric disability and to clarify whether the Veteran suffers from PTSD as a result of service.  If an in-person examination is not possible due to the Veteran's confinement, an opinion should be offered based on the evidence of record.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and, if possible, examination of the Veteran, the examiner should provide a diagnosis for any psychiatric disorder identified.  If PTSD is diagnosed, the examiner should indicate whether such is related to military service, to including hearing about (but not witnessing) his friend's death.  In addition, if a personality disorder is diagnosed, the examiner should indicate which, if any, of the psychiatric symptoms present are related solely to the personality disorder, rather than service-connected disorder.  

The examiner should also provide an opinion on the impact of the Veteran's service-connected psychiatric disability on his occupational functioning, to include an opinion as to whether he is rendered unemployable solely by his service-connected psychiatric disability, without regard to his age or other disabilities.

A rationale for the opinions expressed should be provided. 

7.  Following completion of the above, the AOJ should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



